Citation Nr: 1226664	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  06-28 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or on account of being housebound.



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel











INTRODUCTION

Pursuant to 38 C.F.R. § 20.900, the appeal has been advanced on the Board's docket

The Veteran, who is the appellant, served on active duty from September 1977 to February 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran filed a claim for special home adaption grant, which is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim for special monthly compensation, the Veteran asserts that he needs the assistance of another person with activities of daily living. 

In December 2007, in October 2009, and July 2011, the Board remanded the case for additional development.  After review of the reports, the Board finds the VA examinations are insufficient to decide the claim.  

In the remand in July 2011, the Board directed that the VA examiner offer an opinion on whether Veteran needed the regular aid and attendance of another person, considering the Veteran's physical service-connected disabilities [emphasis added].  


In addition to a disability of the lumbar spine, the other service-connected disabilities involve the cervical spine, the thoracic spine, the right wrist, the right knee, the left knee, the right ankle, and the left ankle.  On VA examination in September 2011, the VA examiner limited the opinion as to the Veteran's need for aid and attendance due to a disability of the lumbar spine.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand of the Board is not fully implemented, the Board itself errs in failing to ensure compliance.  

Also in statement in February 2012, the Veteran stated that he now needs a wheelchair and a walker to get around.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic examination by a health-care provider other than the last VA examiner to determine whether the Veteran requires the permanent, regular aid and attendance of another person and whether the Veteran is housebound due solely to the service-connected physical disabilities.

The VA examiner is asked to consider all of the Veteran's physical service-connected disabilities, which are, in addition to a disability of the lumbar spine, disabilities of the cervical spine, the thoracic spine, the right wrist, the right knee, the left knee, the right ankle, and the left ankle. 





The VA examiner is asked to determine whether the Veteran is unable to protect himself from the hazards or dangers incident to his daily environment, because of his physical service-connected disabilities. 

2.  After the requested development has been completed, adjudicate the claim. If the benefit sought is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


